DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fold back portion is notched at boundary regions among a first side surface insulating member, a second side surface insulating member, and a third side surface insulating member adjacent to each other, wherein the fold back portion comprises an inner surface facing inside of the bag main body and an outer surface facing outside of the bag main body, and wherein the part of the bottom surface covered by fold back portion (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  It is noted that although notches in the boundary regions of the first, second, third surfaces are depicted in an intermediate configuration of the side surface portion (Fig. 4b), there are no notches in the boundary regions of the first, second, third surfaces depicted in Fig. 4a, such that the inner surfaces of the fold back portions face the inside of the bag main body and the outer surface faces the outside of the bag main body, and the bottom surface is covered by the fold back portion portions, as claimed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Application Publication No. 2004/0154951 to Hartung.
Regarding claim 1, Hartung discloses foldable insulated bag (box) comprising: a bag main body (surface layer 3) including a bottom surface portion (8) and a side surface portion (9); a lid body (10) attached to the bag main body (Fig. 4); and a bottom surface insulating member (1) and a side surface insulating member (1) provided to the bag main body (Fig. 1), wherein the side surface insulating member has an end portion, closer to the bottom surface insulating member (Figs. 3, 6 and 8).  Hartung discloses the grooves (6) are provided between bottom (8) and side pieces (9; Fig. 4), which are configured to form a 3-stage angle joint (11; Fig. 5) or a mitre and angle joint (12; Fig. 7) when portions of the grooves on the side pieces are folded back and cover  portions of the grooves on the bottom (Figs. 6 and 8), which meets the recitation “wherein the side surface insulating member has an end portion, closer to the bottom surface insulating member, provided with a fold back portion provided to cover at least a part of the bottom surface insulating member during use of the insulated bag”.  Moreover, the innermost portions of the grooves forming the joints depicted in Figs. 6 and 8 of Hartung meets the recitation “wherein the fold back portion comprises an inner surface facing inside of the bag main body and an outer surface facing outside of the bag main body, and wherein the part of the bottom surface covered by fold back portion is closer to the outer surface than the inner surface of the fold back portion.”
Regarding claim 2, the portions of the grooves (6) on the side pieces folded back and covering portions of the grooves on the bottom in Hartung (Figs. 3, 6 and 8) meets the recitation “the fold back portion is provided to cover an end portion of the bottom surface insulating member.”
Regarding claim 3, Hartung discloses the insulating member (1) has a thickness of 20-100 mm (paragraph [0018]).  Therefore, the fold back portions (portions of the grooves 6 on the side pieces 9) in Hartung meets the recitation “the fold back portion has a length of 5 mm to 170 mm.”
Regarding claim 4, Hartung discloses the fold back portion (portions of the grooves 6 on the side pieces 9) is formed over entire circumference of the side surface insulating member (Fig. 4).
Regarding claim 5, Hartung discloses the fold back portion (portions of the grooves 6 on the side pieces 9) is notched at boundary regions among a first side surface insulating member, a second side surface insulating member, and a third side surface insulating member adjacent to each other (Fig. 4).
Regarding claim 7, Hartung discloses the fold back portion (portions of the grooves 6 on the side pieces 9) covers the bottom surface insulating member (Figs. 3, 6, and 8).
Regarding claim 8, Hartung discloses and insulated bag (box) comprising: a bag main body (surface layer 3) including a bottom surface portion (8) and a side surface portion (9); a lid body (10) attached to the bag main body; a bottom surface insulating member (1) and a side surface insulating member (1) provided to the bag main body (Fig. 1).  Hartung discloses grooves (6) are provided between bottom (8) and side pieces (9; Fig. 4), which are configured to form a 3-stage angle joint (11; Fig. 5) or a mitre and angle joint (12; Fig. 7) when portions of the grooves on the side pieces are folded back against portions of the grooves on the bottom (Figs. 6 and 8).  The portions of the grooves (6) on the side pieces (9) in Hartung meet the recitation “an extending portion extending in a vertical direction from an end of the side surface insulating member for increasing a contact area between the side surface insulating member and the bottom surface insulating member during use of the insulated bag.”
Regarding claim 9, Hartung discloses the extending portion covers an end portion of the bottom surface insulating member (Figs. 5-8).
Regarding claim 10, Hartung discloses the insulating member (1) has a thickness of 20-100 mm (paragraph [0018]).  Therefore, the extending portion (Figs. 5-8) in Hartung meets the recitation “the extending portion has a length of 5 mm to 170 mm.”
Regarding claim 11, Hartung discloses the extending portion is formed over entire circumference of the side surface insulating member (Fig. 4).
Regarding claim 12, Hartung discloses the extending portion is notched at boundary regions among a first side surface insulating member, a second side surface insulating member, and a third side surface insulating member adjacent to each other (Fig 4).
Regarding claim 13, Hartung discloses the extending portion in the vertical direction covers 5% to 100% of a surface area of the bottom surface insulating member (Figs. 5-8)
Regarding claim 14, Hartung discloses the extending portion covers the bottom surface insulating member (Figs. 5-8).
Regarding claim 15, the grooves (6) provided between bottom (8) and side pieces (9; Fig. 4), which are configured to form a 3-stage angle joint (11; Fig. 5) or a mitre and angle joint (12; Fig. 7) when portions of the grooves on the side pieces are folded back against portions of the grooves on the bottom (Figs. 6 and 8) in Hartung meets the recitation “a step portion formed in the bottom surface insulating member, wherein the step portion has a side surface in contact with a side portion of the extending portion.
Regarding claim 16, the grooves (6) provided between bottom (8) and side pieces (9; Fig. 4), which are configured to form a 3-stage angle joint (11; Fig. 5) or a mitre and angle joint (12; Fig. 7) when portions of the grooves on the side pieces are folded back against portions of the grooves on the bottom (Figs. 6 and 8) in Hartung meets the recitation “a step portion formed in the bottom surface insulating member, wherein the step portion is in contact with an upper portion of the extending portion and a side portion of the side surface insulating member (Figs. 5-8).
Regarding claim 17, the grooves (6) provided between bottom (8) and side pieces (9; Fig. 4), which are configured to form a 3-stage angle joint (11; Fig. 5) or a mitre and angle joint (12; Fig. 7) when portions of the grooves on the side pieces are folded back against portions of the grooves on the bottom (Figs. 6 and 8) in Hartung meets the recitation “a step portion formed in the bottom surface insulating member, wherein the step portion has a side surface in contact with a side portion of the side surface portion insulating member (Figs. 5-8).
Regarding claim 18, the grooves (6) provided between bottom (8) and side pieces (9; Fig. 4), which are configured to form a 3-stage angle joint (11; Fig. 5) or a mitre and angle joint (12; Fig. 7) when portions of the grooves on the side pieces are folded back against portions of the grooves on the bottom (Figs. 6 and 8) in Hartung meets the recitation “a step portion formed in the bottom surface insulating member.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2004/0154951 to Hartung.
Regarding claim 6, Hartung discloses the claimed invention, especially the fold back portion (portions of grooves 6 on the side pieces 9) covering of a surface area of the bottom surface insulating member (Figs. 6 and 8).  However, it is uncertain if the fold back portion covers 5% to 100% of a surface area of the bottom surface insulating member.  It would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention adjust the length and/or width of the bottom surface insulating member and the side pieces in Hartung such that the fold back portion covers 5% to 100% of a surface area of the bottom surface insulating member, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because of the new ground of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JES F PASCUA/Primary Examiner, Art Unit 3734